NO. 07-03-0297-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               SEPTEMBER 29, 2003
                         ______________________________

                            SHAWN O’CONNELL LEWIS,

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 44,391-E; HON. RICHARD DAMBOLD, PRESIDING
                       _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

                          ON ABATEMENT AND REMAND

      Appellant Shawn O’Connell Lewis appeals his conviction for the offense of driving

while intoxicated. The clerk’s record is due in this cause, and an extension of the

applicable deadline was sought. To justify the extension, the clerk represented that

appellant failed to pay or make arrangements to pay for the record. Nothing of record

appears showing whether the appellant is indigent and entitled to a free record.
       Accordingly, we now abate this appeal and remand the cause to the 108th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and

       3. whether the appellant is entitled to a free appellate record and to
       appointed counsel on appeal due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and

all orders it may issue as a result of its hearing on this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before October 29, 2003. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

October 29, 2003. Finally, should it be determined that appellant desires to prosecute this

appeal, is indigent, and is entitled to appointed counsel but has none, then the trial court

shall appoint counsel to appellant. The name, address phone number and state bar

number of the attorney appointed, if any, shall be included in the trial court’s findings of

fact and conclusions of law.

       It is so ordered.



                                              2
                      Per Curiam



Do not publish.




                  3